UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
____________________________________

THOMAS MACK, JR.,

                      Plaintiff,                     1:18-cv-00265-MAT
          -v-                                        DECISION AND ORDER


COMMISSIONER OF SOCIAL SECURITY,

                  Defendant.
____________________________________


                                   INTRODUCTION

     Thomas Mack, Jr. (“Plaintiff”), represented by counsel, brings

this action under Title XVI of the Social Security Act (“the Act”)

seeking review of the final decision of the Commissioner of Social

Security      (“the   Commissioner”         or     “Defendant”)         denying    his

application for Supplemental Security Income (“SSI”). The Court has

jurisdiction over the matter pursuant to 42 U.S.C. § 1383(c).

Presently before the Court are the parties’ competing motions for

judgment on the pleadings pursuant to Rule 12(c) of the Federal

Rules   of    Civil   Procedure.     For    the    reasons    set    forth    below,

Plaintiff’s motion is denied, and Defendant’s motion is granted.

                            PROCEDURAL BACKGROUND

     On      August   11,   2014,     Plaintiff         protectively       filed    an

application for SSI, alleging disability as of March 6, 2014, due

to major depressive disorder and posttraumatic stress disorder

(“PTSD”).     Administrative       Transcript      (“T.”)    56.    The    claim   was

initially     denied on     June    24,    2014.   T.    68-78.    At     Plaintiff’s

request, a video hearing was conducted on July 8, 2016, in Falls
Church, Virginia, by administrative law judge (“ALJ”) Rosanne M.

Dummer    with    Plaintiff      appearing       with   his    attorney     via    video

conference in Seneca, New York. A vocational expert (“VE”) also

testified. T. 30-54. The ALJ issued an unfavorable decision on

August 3, 2016. T. 9-29. Plaintiff appealed the decision to the

Appeals Council, which denied Plaintiff’s request for review on

December    21,     2017,       making     the    ALJ’s       decision      the    final

determination of the Commissioner. T. 1-4. This action followed.

                                THE ALJ’S DECISION

     The    ALJ     applied       the     five-step       sequential        evaluation

promulgated by the Commissioner for adjudicating disability claims.

See 20 C.F.R. § 416.920(a).

     At step one of the sequential evaluation, the ALJ found that

Plaintiff had not engaged in substantial gainful activity since the

application date. T. 14.

     At    step    two,   the    ALJ     determined     that    Plaintiff      had    the

following     “severe”      impairments:          degenerative       disc      disease,

obstructive       sleep   apnea,        depression,       anxiety,       and      alcohol

dependence. Id. The ALJ also noted the record contained reference

to hypertension, gastroesophageal reflux disease (“GERD”), and

attention deficit hyperactivity disorder (“ADHD”). However, the ALJ

determined that Plaintiff’s hypertension and GERD were medically

managed and       would   not    cause     more than      a    slight    work-related

limitation and thus were non-severe. The ALJ further found that




                                           2
Plaintiff had not been formally tested for ADHD and thus ADHD was

not a medically determinable impairment. Id.

     At step three, the ALJ found that Plaintiff’s impairments did

not singularly or in combination meet or medically equal the

severity of one of the listed impairments in 20 C.F.R. Part 404,

Subpart P, Appendix 1. T. 20. The ALJ specifically considered

Listing 1.04 (Disorders of the Spine), Listing 3.10 (Sleep-related

Breathing    Disorders),      Listing          12.04       (Depressive,         Bipolar      and

Related Disorders), Listing 12.06 (Anxiety and Obsessive-Compulsive

Disorders), and Listing 12.09 (Substance Addiction Disorders).

T. 14-16.

     Before proceeding to step four, the ALJ found that Plaintiff

retained    the    residual       functional        capacity          (“RFC”)    to    perform

medium   work     as    defined    in    20       C.F.R.    §    416.967(c),          with   the

following limitations: can lift/carry fifty pounds occasionally and

twenty-five pounds frequently; can sit approximately six of eight

hours; can stand or walk approximately six of eight hours; can

occasionally climb, balance, stoop, kneel, crouch and crawl; should

avoid work hazards (i.e., unprotected heights and dangerous moving

machinery);       can   understand,       remember,             and    carry     out    simple

instructions       commensurate         with       unskilled          work;     can    sustain

attention and concentration for two-hour segments of time during an

eight-hour workday; can tolerate brief and superficial contact with

others; and can adapt to changes in the work place for simple

unskilled work. T. 16.


                                              3
     At step four, the ALJ concluded that Plaintiff was unable to

perform his past relevant work as a dishwasher/kitchen helper or

recycler. T. 23.

     At step five, the ALJ relied on the VE’s testimony to find

that,    taking   into    account       Plaintiff’s      age,    education,   work

experience,   and    RFC,   there    are      unskilled    jobs   that   exist in

significant numbers in the national economy that Plaintiff can

perform, including the medium level representative occupations of

dining room attendant, janitor, and laundry worker; the light level

representative occupations of routing clerk, retail marker, sorter,

electronic assembler, mail sorter, and press tender; and the

sedentary level representative occupations of mail sorter, table

worker, and eyeglass polisher. T. 24. The ALJ accordingly found

that Plaintiff was not disabled as defined by the Act. T. 25.

                                 SCOPE OF REVIEW

     A    district       court    may     set    aside     the    Commissioner’s

determination that a claimant is not disabled only if the factual

findings are not supported by “substantial evidence” or if the

decision is based on legal error. 42 U.S.C. § 405(g); see also

Green-Younger v. Barnhart, 335 F.3d 99, 105-06 (2d Cir. 2003). The

district court must accept the Commissioner’s findings of fact,

provided that such findings are supported by “substantial evidence”

in the record. See 42 U.S.C. § 405(g) (the Commissioner’s findings

“as to any fact, if supported by substantial evidence, shall be

conclusive”). “Substantial evidence means ‘such relevant evidence


                                          4
as   a    reasonable       mind   might   accept     as    adequate        to   support   a

conclusion.’” Shaw v. Chater, 221 F.3d 126, 131 (2d Cir. 2000)

(quotation        omitted).       The    reviewing     court        nevertheless       must

scrutinize the whole record and examine evidence that supports or

detracts from both sides. Tejada v. Apfel, 167 F.3d 770, 774

(2d Cir. 1998) (citation omitted). “The deferential standard of

review      for    substantial          evidence     does       not    apply      to    the

Commissioner’s conclusions of law.” Byam v. Barnhart, 336 F.3d 172,

179 (2d Cir. 2003) (citing Townley v. Heckler, 748 F.2d 109, 112

(2d Cir. 1984)).

                                        DISCUSSION

         Plaintiff contends that remand is warranted for the following

reasons:     (1)     the    physical      RFC   finding        is   not    supported      by

substantial evidence because it is not supported by any competent

medical opinion; and (2) the mental RFC finding is affected by

legal error because the ALJ failed to adequately evaluate the

individualized nature of Plaintiff’s stress.

I.       The Physical RFC Finding Is Supported By Substantial Evidence

         Plaintiff argues the physical portion of the RFC finding is

unsupported by substantial evidence because there is no “competent”

medical     opinion    of     record     pertaining       to   Plaintiff’s       physical

limitations on which the ALJ could rely. Plaintiff further argues

the ALJ      erred    by    not    ordering     a   consultative          examination     to

evaluate Plaintiff’s physical limitations, in light of the lack of



                                            5
suitable opinion evidence. For the reasons set forth below, the

Court finds Plaintiff’s argument lacks merit.

     A.     The Evidence of Record Pertaining to Plaintiff’s Physical
            Impairments

     Plaintiff first applied for SSI alleging disability due to

major   depressive   disorder    and       posttraumatic      stress     disorder

(“PTSD”). T. 56. During the initial application process, Plaintiff

completed a Function Report dated April 25, 2014. T. 170-80.

Notably, he detailed limitations stemming from his alleged mental

impairments and his activities of daily living. In the section

pertaining to abilities affected by physical limitations, Plaintiff

wrote “N/A” next to every ability. T. 175-76. Accordingly, during

the initial application process, the Social Security Administration

(“SSA”) obtained Plaintiff’s mental health records and ordered a

consultative psychiatric evaluation. See T. 57-58. A physical

consultative   examination    was     not   ordered     and    medical    records

pertaining to Plaintiff’s physical condition were not sought.

Following   the   initial    denial    of    benefits    and    prior     to   the

administrative    hearing,    Plaintiff      submitted     several     years    of

medical records from his primary care provider, Lifetime Health

Medical Group. See T. 380-520, 532-52.

     At the administrative hearing held on July 8, 2016, Plaintiff

testified that he recently started having back problems that were

serious enough to interfere with his ability to work. T. 35. He

testified that he was taking Norco for his back pain and that his



                                       6
doctor recommended physical therapy, but it made his pain worse.

T. 37. Plaintiff testified he was able to walk between two and five

minutes at a time before feeling sharp pain in his back; he could

stand for approximately five minutes before needing to sit down.

Id. Plaintiff testified his back pain was limited to his lower

back, but at times he also had numbness in his right leg. T. 41.

Plaintiff further testified sitting caused him immediate pain.

T. 42. Plaintiff testified he was able to crouch and change

positions without much difficulty, though he had some difficulty

bending to the floor when he was in pain. T. 42-43. At the

completion of the hearing, Plaintiff’s attorney noted that there

was no medical opinion of record assessing Plaintiff’s physical

limitations   and   suggested   one       would   be   necessary   to   make   a

determination on Plaintiff’s functional capacity. T. 53.

     Following the hearing, Plaintiff submitted a letter from his

primary   care   provider,   Physician’s          Assistant   (“PA”)    Michael

Brynildsen dated April 8, 2015. The letter stated, “To whom it may

concern, Due to his current conditions, [Plaintiff] cannot due

[sic] any physical task or job. If you require any additional

information please do not hesitate to contact our job [sic].”

T. 723-24.

     In her decision, the ALJ found that PA Brynildsen’s opinion

was entitled to “minimal” weight. T. 22. The ALJ reasoned that the

opinion was conclusory, provided no explanation of the evidence it

relied on, and was inconsistent with PA Brynildsen’s own treatment


                                      7
notes. Id. In particular, the ALJ noted that PA Brynildsen’s

treatment notes showed full strength in Plaintiff’s bilateral lower

extremities and negative straight leg raising tests. Id. referring

to T. 506, 536, 546, 551.

      In addition to assessing PA Brynilsen’s opinion, the ALJ

provided    a    thorough   summary    of   Plaintiff’s   lower    back    pain

treatment in her decision. See T. 18-20. Plaintiff first complained

of back pain in September 2014. Treatment provider PA Michele Nanni

assessed sciatica and advised Plaintiff to rest and apply ice

and/or heat treatment. Plaintiff declined muscle relaxers and

PA Nanni provided a referral to physical therapy. T. 392. In

October 2014, Plaintiff attended physical therapy. Plaintiff’s

lumbar range of motion was full in nearly all directions and he was

assessed as having excellent rehabilitation potential. T. 397-98.

At a follow-up appointment with PA Nanni in October 2014, Plaintiff

reported he did not notice much improvement from physical therapy

and admitted he was not doing the home exercises and stretches.

T. 400.

      On January 13, 2015, Plaintiff reported continued back pain to

PA Brynildsen, who assessed lumbar radiculopathy and prescribed

tramadol and gabapentin. T. 411-13. On January 19, 2015, Plaintiff

was discharged from physical therapy due to noncompliance. The

physical    therapist    noted   his   discharge    prognosis     was   “good.”

T.   417.   In    June   2015,   PA    Brynildsen   prescribed     Norco    for

Plaintiff’s back pain and referred him to a neurosurgeon. T. 453-


                                        8
56. At a neurology consultation, Plaintiff showed tenderness to

palpation in the right sacroiliac joint and decreased sensation in

the right thigh. Straight leg raise tests were positive on the

right side. The examining nurse practitioner opined Plaintiff’s

pain was related to changes in his right hip joint and referred him

to pain management. T. 463-64. As of October 2015, Plaintiff had

not followed through with pain management and was noncompliant with

several medications including Citalopram, Clonazepam, Flexeril, and

Metoprolol Succinate. T. 485-86. In March 2016, PA Brynildsen noted

that Plaintiff’s chronic low back pain was secondary to his weight

and that Plaintiff needed to work on weight loss. He also noted

Plaintiff reported he had no improvement from pain management and

had not followed up with neurosurgery. T.533-34.

     In April 2016, Plaintiff began physical therapy with Amherst

Orthopedic   Physical      Therapy,    but    attended   only   two   sessions.

Plaintiff reported he did not complete his home exercises and was

not attending sessions due to scheduling issues. T. 542. On May 23,

2016, Plaintiff was discharged after four no-shows. The physical

therapist noted that Plaintiff was no longer making progress toward

functional   goals   and    there     was    no   expectation that    he would

progress toward those goals. T. 543.

     The ALJ also noted multiple objective findings in her decision

pertaining to Plaintiff’s back pain. See T. 20. A January 2015

lumbar study showed a mild disc bulge. T. 419. An August 2015

lumbar study showed a small disc herniation at L5-S1 with left


                                        9
neuroforaminal     stenosis      without    any    significant    spinal     cord

impingement. T. 464. An August 2015 MRI of the pelvis showed

angulation at the sacrococcygeal junction, representing possible

old posttraumatic change and a tiny hernia containing fat. T. 470.

Several physical exams showed some tenderness in the lower back

with   full    strength    and   negative     straight     leg   raising     tests

bilaterally. T. 426, 501. Ultimately, the ALJ found that the

overall evidence of record did not support the degree of functional

limitations Plaintiff alleged and imaging was not suggestive of

work-precluding limitations. T. 20.

       B.     The ALJ Permissibly Made A Common Sense Judgment About
              Plaintiff’s RFC

       When    assessing    a    disability       claim,   an    ALJ   has    the

responsibility of determining a claimant’s RFC based on all of the

relevant medical and other evidence of record. See 20 C.F.R.

§§ 416.927(d)(2), 416.945(a), 416.946(c); Snell v. Apfel, 177 F.3d

128, 133 (2d Cir. 1999) (the ultimate responsibility to determine

a claimant’s RFC rests solely with the ALJ). An RFC finding need

not correspond to any particular medical opinion; rather, the ALJ

must weigh and synthesize all evidence available to render an RFC

finding that is consistent with the record as a whole. Matta v.

Astrue, 508 F. App’x 53, 56 (2d Cir. 2013); see also Rosa v.

Callahan, 168 F.3d 72, 29 (2d Cir. 1999) (“the ALJ’s RFC finding

need not track any one medical opinion”). Furthermore, where

“medical evidence shows relatively minor physical impairment, an



                                      10
ALJ permissibly can render a common sense judgment about functional

capacity even without a physician’s assessment.” Glena v. Colvin,

No. 1:15-cv-00510(MAT), 2018 WL 739096, at *4 (W.D.N.Y. Feb. 6,

2018) (internal citation and quotation marks omitted).

      Although      the     ALJ    found        that       Plaintiff     has    “severe”

impairments, the treatment notes and recommendations provided by

Plaintiff’s treatment providers regarding his physical impairments

do not reflect disabling functional limitations and thus, it was

not impermissible for the ALJ to render a common sense judgment

regarding Plaintiff’s physical functional limitations. See Glena,

2018 WL 739096, at *5. The ALJ noted mild imaging findings,

consistent examinations showing full strength and nearly full range

of motion in all areas, and repeated instances of Plaintiff’s

noncompliance with treatment recommendations, physical therapy, and

medications. T. 20. Notably, Plaintiff’s physical therapy providers

assessed him as having excellent rehabilitation potential, provided

that he continue physical therapy. Furthermore, the ALJ noted that

no   treatment      provider      expressed         any    overt     concern    regarding

Plaintiff’s physical impairments other than Plaintiff’s need to

lose weight, restrict calories, and increase physical activity.

T.   21.   Courts    have    found   that       a    claimant’s       receipt    of   only

conservative treatment, or decision to not seek treatment, can

undermine the credibility of the claimant’s subjective complaints.

Glena, 2018 WL 739096 at *5 (citing Lovell v. Colvin, 137 F.

Supp.3d    347,     354     (W.D.N.Y.      2015)          (finding    that     claimant’s


                                           11
“particularly conservative medical treatment for both his back

condition and psychological disorder indicates that [he] is not as

restricted as he claims”)). Accordingly, the Court finds that the

ALJ had ample evidence available to her to render a commons sense

judgement regarding Plaintiff’s physical limitations and functional

abilities, and further finds that her physical RFC finding is

supported by substantial evidence.

      The Court also does not find that the ALJ committed legal

error by determining that a consultative physical examination was

not necessary. See id. (ALJ did not commit legal error where the

medical evidence, combined with plaintiff’s statements, indicated

relatively mild physical impairment, allowing the ALJ to make an

RFC assessment without an expert medical opinion). Accordingly, the

Court finds that remand is not warranted on this basis.

II.   The Mental RFC Finding Is Supported by Substantial Evidence

      Plaintiff further contends that the mental portion of the RFC

finding is unsupported by substantial evidence because the ALJ did

not specifically evaluate the individualized nature of Plaintiff’s

ability to handle stress. For the reasons set forth below, the

Court finds this argument lacks merit.

      A.   The Opinion of Consultative Examiner Dr. Gregory Fabiano

      On June 16, 2014, Plaintiff underwent a psychiatric evaluation

by consultative examiner Dr. Gregory Fabiano. T. 334-38. Plaintiff

reported he is able to dress, bathe, and groom himself; cook and

prepare food; do general cleaning; do laundry; shop; and take


                                 12
public transportation. T. 336. He reported he can “sort of” manage

money. He reported he has “only one” friend and that his family

relationships are “not good.” Plaintiff reported lying in bed if he

does not have group therapy sessions. T. 337.

     Upon examination, Plaintiff’s demeanor and responsiveness to

questions was cooperative. His manner of relating, social skills,

and overall presentation were adequate. Plaintiff appeared well

groomed, casually dressed, and exhibited appropriate eye contact.

T. 335. Plaintiff’s speech was fluent, his thought processes were

coherent and goal directed and he was oriented to person, place,

and time. He presented a flat affect and neutral mood. Dr. Fabiano

noted that Plaintiff’s attention and concentration were mildly

impaired,   perhaps due     to some      anxiety   or    nervousness    in   the

evaluation. He was able to complete counting tasks and simple

calculations, but he did not attempt the serial threes task.

T. 336. Plaintiff’s recent and remote memory skills were impaired.

He was able to recall two of three objects immediately and one of

three objects after five minutes. Dr. Fabiano speculated this may

have been due to Plaintiff’s emotional distress secondary to his

depressed   mood.   Plaintiff’s     intellectual        functioning    appeared

average with a somewhat limited general fund of information.

Dr. Fabiano reported Plaintiff had good insight and judgment. Id.

     Dr. Fabiano opined that Plaintiff did not appear to have any

limitations   in    his   ability   to    follow   and    understand    simple

directions and instructions, perform simple tasks independently,


                                     13
maintain a regular schedule, learn new tasks, perform complex tasks

independently, and make appropriate decisions. T. 337. Plaintiff

had mild limitations in his ability to maintain attention and

concentration   and   relate   adequately   with   others.   Dr.   Fabiano

further opined that Plaintiff appeared to have moderate limitations

in his ability to appropriately deal with stress due to psychiatric

symptoms. Dr. Fabiano opined the results of the examination were

consistent with psychiatric problems, but in itself, that did not

appear to be significant enough to interfere with Plaintiff’s

ability to function on a daily basis. Id.

     In her decision, the ALJ gave Dr. Fabiano’s opinion “some”

weight. T. 22. The ALJ noted that the overall record does not

corroborate work-precluding mental limitations and that the mental

status examination was essentially normal with the exception of

mild memory, attention, and concentration problems. T. 23.

     B.   The ALJ Had No Duty to Specifically Evaluate                the
          Individualized Nature of Plaintiff’s Stress

     Plaintiff does not take issue with the ALJ’s weighing of

Dr. Fabiano’s opinion, which included a moderate limitation in his

ability to appropriately deal with stress. However, Plaintiff does

dispute the ALJ’s lack of specific analysis pertaining to the

nature of Plaintiff’s stress and the circumstances that trigger it.

To support his argument, Plaintiff relies on Stadler v. Barnhart,

464 F. Supp.2d 183, 188-89 (W.D.N.Y. 2006) (“Because stress is

‘highly individualized,’ mentally impaired individuals ‘may have



                                   14
difficulty meeting the requirements of even so-called ‘low-stress’

jobs,’ and the Commissioner must therefore make specific findings

about the nature of a claimant’s stress, the circumstances that

trigger it, and how those factors affect his ability to work.”)

(citing Social Security Ruling (“SSR”) 85-15 (S.S.A.), 1985 WL

56857 at *6 (1985)). In response, the Commissioner argues that the

ALJ had no duty to further evaluate Plaintiff’s stress because she

did not adopt Dr. Fabiano’s opinion in its entirety and only gave

it “some” weight. For the reasons discussed below, the Court finds

no error with the ALJ’s mental RFC finding or assessment of

Plaintiff’s ability to handle stress.

     In the RFC finding, the ALJ determined that secondary to his

mental   impairments,     Plaintiff    was   capable   of   understanding,

remembering, and carrying out simple instructions commensurate with

unskilled work; sustaining attention and concentration for two-hour

segments of time during an eight-hour workday; tolerating brief and

superficial contact with others; and adapting to changes in the

workplace for simple unskilled work. T. 16. The ALJ noted that her

inclusion of brief and superficial contact with others, unskilled

work, and the ability to sustain concentration and attention for

two-hour   segments     of   time   accounted   for    Plaintiff’s   mental

impairments and was favorable to Plaintiff. T. 23. Furthermore, the

ALJ noted that Plaintiff’s medical records reflected a treatment

regimen that was consistent with the RFC finding. Id.




                                      15
     The Court finds the ALJ’s determination was supported by

substantial    evidence         in    the     record    that   Plaintiff’s          mental

impairments cause no more than mild limitations in his ability to

handle stress. In February 2015, Plaintiff was discharged from

mental    health    treatment         for    noncompliance      and       “very    spotty”

attendance. T. 718, 721. In late 2015 and 2016, Plaintiff was

discharged from treatment because he refused alcohol counseling and

did not take medications as prescribed. T. 376, 524-25. The ALJ

specifically found that no evidence suggested that Plaintiff’s

mental impairments were the cause for him failing to seek or

continue    treatment.       T.      21.    Consequently,      the    ALJ    reasonably

considered Plaintiff’s failure to pursue treatment as evidence

tending to show his mental impairments and limitations were not as

significant as he claimed. T. 21. Neither of these findings were

challenged by Plaintiff on appeal.

     Moreover,      the      stress-related            limitations        described     by

Dr. Fabiano appear to conflict with his findings elsewhere in his

opinion,    where      Dr.        Fabiano      observed     that        Plaintiff     was

mood-neutral, oriented and cooperative and that his attention and

concentration were no more than mildly impaired. See T. 335-36.

     Plaintiff’s reliance on Stadler, 464 F. Supp.2d at 188-89, for

support of his argument that the ALJ committed legal error by not

further    assessing      his     stress      is   misplaced.      In     Stadler,    the

plaintiff   submitted        an      RFC    opinion    prepared      by    his    treating

psychiatrist to the Appeals Council while his appeal of the ALJ’s

decision was pending. The opinion stated that the plaintiff had a

                                             16
marked impairment in his ability to respond appropriately to

supervision and that his condition would likely to deteriorate if

he were placed under stress. In its decision, the Appeals Council

failed to discuss the contents of the RFC opinion, and instead only

noted that the opinion had been received and that it did not

provide a basis for changing the ALJ’s decision. See id. Here, in

contrast, the ALJ fully evaluated and discussed Dr. Fabiano’s

opinion and provided a thorough assessment of Plaintiff’s mental

impairments, treatment history, and the objective findings of

record. Accordingly, the Court finds that the ALJ adequately

evaluated the functional limitations associated with Plaintiff’s

mental impairments, including his ability to deal with stress. The

Court    further   finds   the   RFC    determination   is   supported   by

substantial evidence and thus, remand is not warranted.

                                 CONCLUSION

     For the foregoing reasons, Plaintiff’s motion for judgment on

the pleadings (Docket No. 7) is denied and the Commissioner’s

motion for judgment on the pleadings (Docket No. 12) is granted.

Plaintiff’s complaint is dismissed in its entirety with prejudice.

The Clerk of Court is directed to close this case.

     ALL OF THE ABOVE IS SO ORDERED.

                                   S/Michael A. Telesca
                                   _____________________________
                                   HONORABLE MICHAEL A. TELESCA
                                   United States District Judge


Dated:      May 6, 2019
            Rochester, New York


                                       17
